DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 18 March 2019 is acknowledged. Claims 1-13 as amended are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites that the amine curing agent contain one or more functional groups selected from including, among others, alkyl, aryl, heteroaryl, and arylene, and further recites “the alkyl group,” “the aryl group,” “the heteroaryl group,” each independently substituted with functional groups. Since the claim previously stated that the curing agent can have multiple such functional groups, it is unclear whether the later clauses beginning with “the” require that each and every such alkyl, aryl, heteroaryl, or alkylene group in the compound have the substitution, or only one such aryl, alkyl, heteroaryl, or alkylene group have the recited substitutions, or only that at least one of the recited functional groups 
	For the purposes of applying prior art, it will be presumed that the claim requires only that at least one of the recited functional groups listed in the second paragraph be listed, and that the functional groups listed in the fifth paragraph are intended to further define the alkyl, aryl, heteroaryl, or alkylene groups listed in the first paragraph. This is consistent with the examples, which include 4,4-diaminodiphenylsulfone, which has a sulfone group, with substituted aryl groups that do not have the substituents listed in the fifth paragraph.
Claim 6 recites that the filler has an average particle size in a range. However, nowhere in the claims nor the specification is it recited what basis the average is made, i.e., on a number average, volume average or other averaging method for particle sizes. As such, it cannot be reasonably determined whether or not a composition meets the recitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 3-5, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0116347 (“Kubo”).
	As to claims 1 and 4, Kubo teaches a resin composition containing an epoxy resin, thus thermosetting resin, an aromatic diamine curing agent. Kubo teaches the use of curing agent a, 

    PNG
    media_image1.png
    79
    195
    media_image1.png
    Greyscale
(para. 0074), which has two functional groups of alkyl group substituted with halogen. Kubo teaches example 12, having 1.45 parts epoxy resin, 0.64 parts of the curing agent, and 6.46 parts of inorganic filler (para. 0094), such that the inorganic filler is present in an amount of 209 parts per 100 parts of thermosetting resin and curing agent, which meets the recited range of claims 1 and 4, and theremosetting resin is present in an amount of 227 parts per 100 parts of amine curing agent, which is within the range of claim 1. 
	As to claim 3, the amine curing agent discussed with respect to claim 1, meets the recited Chemical Formula 2, where Y1-Y3 and Y5-Y7 are hydrogen atom, m is 1, Y4 and Y8 are each an alkyl group having 1 carbon atom, and each of those alkyl groups are substituted with halogen.
	As to claim 5, Kubo teaches the inorganic filler is spherical silica (para. 0092).
	As to claim 8, Kubo teaches epoxy resins (para. 0067-0071).
	As to claims 9-11, Kubo is silent as to the resin flow, the minimum viscosity, and the tensile elongation required by claims 9-11, respectively. However, given that Kubo teaches the same composition as recited, it is reasonable to conclude that such resin composition meets these limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-213784 A (“Tobisawa”).
	 A partial machine translation of JP 2011-213784 A is enclosed with this action.
	As to claims 1, 4, and 8, Tobisawa teaches an epoxy resin composition (para. 0001), which is the same as the epoxy resins listed in claim 8, and is thus a thermosetting resin (see also, para. 0050, stating the composition is thermosetting). Tobisawa teaches an amine curing agent (para. 0027), and exemplifies 4,4’-diaminodiphenylsulphone, which has a sulfone group (para. 0070, example 8). The 
The examples of Tobisawa teach filler. While the recited amount of inorganic filler is not exemplified, Tobisawa teaches the composition including the filler may include fillers in the range of 30-75 parts per 100 parts of the epoxy compound (para. 0028). While the term “epoxy compound” can be interpreted as only the epoxy, it is interpreted as meaning a percentage of the whole composition, consistent with the examples, all of which contain approximately 65 weight percent of filler, which is greater than the mass of the epoxy resin contained therein. The Office calculates that this translates to a range of 43 to 300 parts of filler per amount of epoxy resin and curing agent, which overlaps the recited range of 200 parts per more required by claim 1, and the range of 200 to 500 parts required by claim 4..
Tobisawa teaches using fillers in the range to decrease coefficient of thermal expansion while maintaining adhesion to a conductor circuit (para. 0028). It would therefore be obvious to modify the composition of Tobisawa, including in the recited amounts of filler, to adjust thermal expansion coefficient and adhesion.
	As to claim 3, 4,4’-diaminodiphenylsulfone taught by example 8, para. 0070, meets chemical formula 1, where A is a sulfone group, X1 to X8 are hydrogen atoms, R1, R1’, R2, and R2’ are all hydrogen, and n is 2. The substituents on the alkylene group, alkyl, aryl, or heteroaryl group are optional under the definitions of Chemical formula 1.
	As to claim 5, Tobisawa teaches the preferred inorganic filler is silica (para. 0029, para. 0070).
	As to claim 6, example 8 of Tobisawa teaches 3 parts of the 70 nm particle size silica and 35 parts of the 0.5 micrometer silica, or 8.6 parts by weight of the second inorganic filler to 100 parts by weight of the first inorganic filler.  

	As to claim 13, Tobisawa teaches a metal clad laminate formed from a prepreg and metal foil (para. 0038), and heating and pressurizing to laminate (integrate) the foil (para. 0042).

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/174141 A1 (“Ogawa”).
The citations below are to US 2017/0145251, which is the publication of the US national stage of WO 2015/174141 A1, and thus considered a faithful translation.
As to claims 1, 4, and 8, Ogawa teaches an epoxy resin composition. Ogawa teaches that the resin contains epoxy resin, which is one of the thermosetting resins listed in claim 7, and thus considered a thermosetting resin. Ogawa teaches a curing agent that may be amine, specifically diaminodiphenylsulfone, which contains a sulfone group (para. 0042). The nitro, cyano, and halogen group recited in the last paragraph are optional given that they apply to an optional functional group for the amine curing agent.
Ogawa teaches inorganic fillers (para. 0048). 
Ogawa does not exemplify the recited amount of the curing agent with the epoxy resin. However, Ogawa teaches that the curing agent is present in an equivalent ratio of 0.5 to 1.6 equivalents to 1 equivalent of epoxy groups (para. 0046). Furthermore, Ogawa exemplifies the use of bisphenol F epoxy resin of epoxy equivalent weight of 158 (para. 0101). Using diaminodiphenylsulfone (amine hydrogen equivalent weight calculated as 62) with the bisphenol F epoxy resin would result in a range of epoxy to amine curing agent of approximately 160-510 per 100 parts of amine curing agent, which substantially overlaps the recited range of 400 or less. 

It would therefore be obvious to modify the composition of Ogawa, including using diaminodiphenylsulfone as curing agent, further using such curing agent so as to provide the recited ratio of epoxy to amine and the amount of filler, as Ogawa suggests combinations having such amounts of curing agents and fillers, thereby arriving at the invention of claims 1, 4, and 8.
As to claim 2, Ogawa teaches the curing agent may be combined with epoxy resin in a curing agent equivalent to epoxy equivalent range of 0.5 to 1.6 (para. 0046), which overlaps the recited range of 1.4 or greater. As such, using diaminodiphenylsulfone, including in the recited amine hydrogen epoxy ratio, would be obvious given the teaching of Ogawa.
As to claim 3, as discussed with respect to claim 1, Ogawa teaches diaminodiphenylsulfone (para. 0042), which meets chemical formula 1, where A is a sulfone group, X1 to X8 are hydrogen atoms, R1, R1’, R2, and R2’ are all hydrogen, and n is 2. The substituents on the alkylene group, alkyl, aryl, or heteroaryl group are optional under the definitions of Chemical formula 1.
As to claim 5, Ogawa teaches silica fillers (Table 1).
As to claims 6 and 7, Ogawa teaches a silica filler (Filler (D) is taught to have a particle size of 0.2 to 5 µm (para. 0048), which is within the range. Furthermore, Ogawa teaches treating the silica surface .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 2, 4, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/333,082 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 5 recites the resin composition having the recited amount of inorganic filler required by claims 1 and 4, the amine curing agent as recited in claim 1, the thermosetting resin of claim 1. Copending claim 5 also recites the equivalent ratio of claim 2, and the minimum viscosity as required by claim 10. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7-9, and 12-14 of copending Application No. 16/333,082 in view of JP 2011-213784 A (“Tobisawa”). 
Copending claim 1 recites the resin composition of a thermosetting resin, inorganic filler, and amine curing agent having the same structure as recited for claim 1. Copending claim 1 also recites the same equivalent ratio required by claim 2. Copending claim 3 recites the same amine curing agent structure required by claim 3. Copending claims 7 and 8 recite treating the filler with a silane coupling agent, including the recited silane coupling agents required by claims 6 and 7. Copending claim 9 recites the thermosetting resin required by claim 8. Copending claim 12 recites the same tensile elongation as 
Copending claims 1, 3, 9, and 12-14 do not teach the recited amount of inorganic filler required by claims 1 and 4, nor the silica of claim 5, nor the silica of the recited particle size required by claims 6 and 7.
Tobisawa teaches epoxy resin compositions for prepreg and laminate. While the recited amount of inorganic filler is not exemplified, Tobisawa teaches the composition including the filler may include fillers in the range of 30-75 parts per 100 parts of the epoxy compound (para. 0028). While the term “epoxy compound” can be interpreted as only the epoxy, it is interpreted as meaning a percentage of the whole composition, consistent with the examples, all of which contain approximately 65 weight percent of filler, which is greater than the mass of the epoxy resin contained therein. The Office calculates that this translates to a range of 43 to 300 parts of filler per amount of epoxy resin and curing agent, which overlaps the recited range of 200 parts per more required by claim 1, and the range of 200 to 500 parts required by claim 4.
Tobisawa also teaches the use of silica in such epoxy resin compositions (para. 0070) as required by claim 5, including silica having particle size of 0.5 micrometers, which is within the range required by claims 6 and 7. 
Tobisawa teaches using fillers in the range to decrease coefficient of thermal expansion while maintaining adhesion to a conductor circuit (para. 0028). 
As such, it would be obvious to modify the compositions of copending claims 1, 3, 9, and 12-14, including silica in the recited loading range, including in the recited particle size, so as to decrease coefficient of thermal expansion while maintaining adhesion as taught by Tobisawa.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/               Primary Examiner, Art Unit 1764